Citation Nr: 1635986	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  09-39 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected degenerative disc disease, lumbar spine status post discectomy. 


REPRESENTATION

Veteran represented by:	Robert W. Gillikin, II, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

The Veteran and Ms. L. H.



ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1985 to January 1994. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction of the case has since been transferred to the RO in Roanoke, Virginia.  

In February 2011, the Veteran presented testimony in a videoconference hearing before the undersigned.  A copy of the transcript has been associated with the claims folder. 

In September 2011, the Board remanded this matter for further development which has been completed, and the case has been returned for appellate consideration. 

The issues of service connection for a low back disability and tinnitus were also perfected and were the subject of the September 2011 remand.  However, during the pendency of the appeal, in a February 2013 rating decision, the RO granted service connection for degenerative disc disease, lumbar spine status post discectomy and assigned a 20 percent disability evaluation effective March 18, 2009; and granted service connection for tinnitus and assigned a 10 percent disability evaluation effective March 18, 2009.  As these represent a full grant of the benefits sought, these issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).  Furthermore, the Veteran has not expressed disagreement with either the disability evaluation or effective date assigned.  See 38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2015).
This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran has not been shown to have a current bilateral hearing loss for VA purposes.  The auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is not 40 decibels or greater; the auditory thresholds for at least three of these frequencies are not 26 decibels or greater; and, speech recognition scores using the Maryland CNC Test are not less than 94 percent.

2.  The Veteran does not currently have a right hip disability. 

3.  To the extent that the Veteran has a current left hip disability, he is presumed to have been sound at service entry.  No left hip disability was present in service, is related to service, or is related to service-connected lumbar spine disability.   


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).  

2.  A bilateral hip disability was not incurred in or aggravated by service, arthritis may not be presumed to have been incurred therein, and is not proximately due to service-connected lumbar spine disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in March 2009, prior to the June 2009 rating decision, the Agency of  Original Jurisdiction (AOJ) satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  Specifically, the RO notified the Veteran of information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letter notified the Veteran of the process by which initial disability ratings and effective dates are established as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  All identified and available treatment records have been secured.  As the Board will discuss in detail in the analysis below, the Veteran was provided with VA examinations during the appeal period.  A review of the VA examination reports reflects that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered opinions consistent with the remainder of the evidence of record for the claims.  The Board concludes that the examination reports of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2015).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2015).

As noted above, the Board remanded this matter in September 2011.  As relevant to the claims currently on appeal, the Board instructed the AOJ to obtain additional any identified outstanding treatment records, provide examinations to determine the etiology of the claimed service connection claims, and to readjudicate the claims.  Subsequently, additional treatment records were obtained, the Veteran was provided the requisite examinations in December 2011 for his hearing loss disability and April 2013 for his bilateral hip disability, and his claims were readjudicated in supplemental statements of the case (SSOCs) in February 2013 (for a bilateral hearing loss disability and a bilateral hip disability) and November 2015 (for a bilateral hip disability).  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Also, as noted above, the Veteran presented testimony at a February 2011 videoconference hearing before the undersigned.  In this regard, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2)  requires that the RO official or Veterans Law Judge who conducts a hearing fulfill two duties to comply with this regulation.  These duties consist of: (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  This was done during the February 2011 hearing before the Board.  Additionally, to the extent possible, VA obtained the relevant evidence and information needed to adjudicate the claims.  Neither the Veteran nor his attorney has asserted that VA has failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conducting of the Board hearing.  Thus, the duties to notify and assist have been met.

Bilateral Hip Disability

The Veteran essentially contends that he has a bilateral hip disability related to service and/or secondary to his service-connected lumbar spine disability.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As arthritis is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The law provides that a veteran who served during a period of war, or during peacetime service after December 31, 1946, is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination.  38 U.S.C.A. §§ 1111, 1132. 

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (2003), 69 Fed. Reg. 25,178  (2004); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  VA amended 38 C.F.R. § 3.304(b), effective May 4, 2005, to reflect a change in the interpretation of 38 U.S.C.A. § 1111  by the Federal Circuit and VA's General Counsel, and the regulation now states that to rebut the presumption of soundness, VA must establish by clear and convincing evidence both that the disability existed prior to service and that it was not aggravated by service. 

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  In this case, the Veteran is service-connected for degenerative disc disease of the lumbar spine, status-post discectomy.  

The relevant evidence includes service treatment records which are negative for any findings or complaints of a hip disability.  Additionally, a February 2011 letter from a private practitioner noted that the Veteran fractured his right hip at age 17.  [The Board notes that the practitioner was most likely referring to the left hip as discussed below and by the Veteran during a April 2013 examination].  

Pursuant to the Board's remand, the Veteran was afforded a VA examination in April 2013.  The Veteran reported that he cracked his left hip around 1981 and that he did not need a waiver to enlist in service.  He denied any prior diagnosis of a right hip disability, needing care for either hip during or after service, or discussing either hip with his provider.  The examiner noted a diagnosis of cracked left hip which was diagnosed sometime in the late 1980s, but there was no mention of a right hip diagnosis.  The evaluation showed pain on movement but was otherwise normal, as were the radiological tests of the hip.  Based on evaluation of the Veteran and review of the record, the VA examiner opined that the Veteran's hip disability was less likely than not incurred in or caused by service, or proximately due to or the result of his service-connected disability.  Additionally, he determined that the hip disability, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progress or by an in-service injury, event, or illness.  The examiner based his opinion on review of the claims folder.  He indicated that the Veteran's bilateral hip demonstrated essentially normal function of the hip joints without radiological evidence of pathology.  There were also no biomechanical alterations in gait and velocity in ambulation originating from the lower back to cause alignment alterations of either lower extremity.  The muscles of the pelvic and upper lower extremities functioned normally and uninhibited by the lumbar spine.  There were no findings on evaluation showing that either hip joint was related to the lumbar spine disability or that either hip was aggravated beyond its natural progression.  It was likely that the Veteran's hip pain was related to strain and over-use.  

Based on the evidence, the Board finds that service connection for a bilateral hip disability is not warranted.  As to a right hip disability, there is no indication in the record that the Veteran has a current disability.  The April 2013 VA examiner specifically excluded any diagnosis of a current right hip disability, evaluation of the right hip was essentially normal, and no abnormalities were noted on radiological tests.  Indeed, the Veteran, himself, denied being diagnosed with a right hip disability to the April 2013 VA examiner.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Because the evidence shows that the Veteran does not have a right hip disability during the pendency of the appeal, the Board finds that he is not entitled to service connection.

As to a left hip disability, the Board notes that the April 2013 VA examiner's diagnosis of a cracked left hip appears to be based on the Veteran's account of his history of having injured his left hip prior to service entry.  Significantly, clinical and radiological tests were essentially normal.  In any case, to the extent that the Veteran may have a current left hip disability based on the ambiguous diagnosis of a cracked left hip, service connection is likewise not warranted for the left hip.  

Despite the VA examiner's notation that the Veteran's hip disability preexisted service and was clearly and unmistakably not aggravated beyond its natural progress or by an in-service injury, event, or illness; the Board finds that the presumption of soundness has not been rebutted.  First, the Veteran's entrance examination fails to reflect that the Veteran had a left hip disability that preexisted service.  The VA examiner's finding of a preexisting disability appears to be based solely on the Veteran's history.  Consistent with entrance report is the Veteran's own statement that he did not need a waiver to enter service.  Even taking into account the Veteran's contentions as to a hip injury prior to service, there is no competent or credible evidence of a residual disability as a result of that prior injury at the time of his entry in service.  There is simply no clear and unmistakable evidence to rebut the presumption.  Accordingly, the Board finds that he did not have a left hip disability at the time he entered active military service.  See 38 C.F.R. § 3.304(b) (1) (A history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.).  The Veteran is, thus, presumed to have entered service in sound condition.  38 U.S.C.A. §§ 1111, 1132; Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  

Having found that the Veteran was in sound physical condition at the time he entered service, the Board also finds that there is no indication that he incurred such a disability as a result of any incident in service.  The record is silent to any incidents involving the left hip and the Veteran has specifically denied needing care for his hip during service.  Furthermore, the VA examiner determined that the left hip disability was not related to service.  He based his opinion on review of the record and evaluation of the record; and he provided rationale for his findings.  See infra Prejean v. West, 13 Vet. App. 444, 448-9 (2000), Nieves-Rodriguez v. Peake, 22 Vet App 295, 304 (2008).  Moreover, there is no competent and credible evidence of record otherwise linking the Veteran's left hip disability to his active service.  The lay and medical evidence of record, including the Veteran's own assertions, does not support the contention that his currently claimed left hip disability is related to his active service.  Therefore, service connection on a direct basis for a left hip disability is denied

As to the claim on a secondary basis, as pointed out above, the Veteran is service-connected for a lumbar spine disability.  However, the only competent evidence of record is the VA examination report, wherein the examiner concluded that the Veteran's left hip symptoms were not related to the lumbar spine, as there were no alterations in gait and velocity stemming from the lower back to cause alignment alterations of the hip.  When assessing the probative value of a medical opinion, the access to the claims file and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for medical opinions.  A medical opinion that contains only data and conclusions has reduced probative weight.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet App 295, 304 (2008).

In this case, as to the issue of whether the Veteran's left hip disability is secondary to his service-connected lumbar spine, the Board finds that the April 2013 VA examination report is the most probative evidence of record as it was definitive, based upon a complete review of the Veteran's entire claims file, in consideration of the Veteran's reported history, and contemporaneous physical evaluation of the Veteran.  Furthermore, the examiner provided a complete and thorough rationale in support of his opinion.  

The Board has considered the Veteran's contention that he has a bilateral hip disability due to service and/or caused/aggravated by his service-connected lumbar spine disability.  In this regard, the Veteran is competent to report the symptoms that he experienced and his history of treatment.  See Charles v. Principi, 16 Vet. App. 370, 374- 75 (2002).  However, the Veteran, as a lay person, has not been shown to be capable of making medical conclusions, especially as to a complex medical diagnosis and/or opinion regarding the etiology of a hip disability.  Given the Veteran's lack of demonstrated medical expertise, the Board finds that the opinion of the April 2013 VA examiner, a medical professional, to be the most probative evidence of record as to the current nature and etiology of his claimed hip disability, to include the relationship between the Veteran's hip disability and his service-connected lumbar spine disability.  This opinion ultimately outweighs the Veteran's contentions as to a current diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).  Importantly, the VA examiner's findings are consistent with the Veteran's own statements.

The preponderance of the evidence is against the Veteran's claim, and the benefit-of-the doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  Service connection for a bilateral hip disability will therefore be denied.

Hearing Loss 

The Veteran contends that he has hearing loss due to acoustic trauma during service, specifically to his work as a mechanic. 

As noted above, for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As sensorineural hearing loss (organic disease of the nervous system) is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including sensorineural hearing loss, are presumed to have been incurred in service if they manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board finds that the Veteran is not entitled to service connection for bilateral hearing loss.  In particular, the Board finds that the Veteran has not been shown to have had hearing loss at any point since filing his claim for service connection or within close proximity thereto.  In fact, on the authorized VA audiological evaluation in December 2011, pure tone thresholds, in decibels, were as follows:



HERTZ


500
1000
2000
3000
4000
RIGHT
15
15
15
15
15
LEFT
15
15
20
20
15

His speech recognition score was 96 percent bilaterally.  The examiner noted that there was normal hearing in the left ear, and sensorineural hearing loss in the frequency of 6000 Hertz or higher frequencies but acknowledged that while he may have impaired hearing it did not meet the criteria for a disability for VA purposes.    

There are no other audiological evaluations dated during or close to the appeal period contained in the claims file, and the Veteran has not identified the existence of any such evidence.    

As noted in the September 2011 remand, service treatment records show that the Veteran's hearing underwent a moderate shift at 1000 Hz in his right ear and at 2000 Hz and 3000 Hz in his left ear and significant shift at 2000 Hz in his right ear and at 1000 Hz and 4000 Hz in his left ear (comparing March 1985 and September 1992 audiograms).  The Board acknowledged at that time that the threshold for normal hearing is between 0 and 20 decibels, and a higher threshold shows some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Accordingly, the Board determined that while the Veteran did not have bilateral hearing loss disability for VA purposes at the time of his separation, the Veteran's hearing did undergo a change while in active service.  Based on this evidence, along with the Veteran's competent and credible statements as to his symptoms and his continued bilateral hearing loss disability since his separation from active service, and a February 2011 statement from his private nurse reported that working as a mechanic put the Veteran at risk of experiencing bilateral hearing loss disability and that it was more likely than not that those conditions were related to or exacerbated by the Veteran's occupational noise hazards during active service, the Board requested that the Veteran be provided an examination.  

Subsequently, the December 2011 VA examiner opined that it was at least as likely as not the Veteran's hearing loss was caused by or a result of service.  She found that he had normal hearing in both ears at service discharge but there was a shift in 3000 Hertz bilaterally when comparing his examination at service enlistment.  As there was a shift in a frequency consistent with noise-induced hearing loss, the change in hearing in service was greater than ordinary variables and was as likely as not caused by noise exposure during. 

Despite the showing that the Veteran had a shift in hearing in service and the two opinions linking the Veteran's current hearing loss to service, service connection is predicated on the existence of a current disability for VA purposes.  At present,  there is no evidence of record that establishes the existence of bilateral hearing loss disability under the clear requirement of 38 C.F.R. § 3.385.  In other words, there is no evidence showing that the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; that the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or that there are speech recognition scores using the Maryland CNC Test that are less than 94 percent.  In Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007), the Court specifically upheld the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes.  Laypersons are sometimes competent to provide opinions regarding etiology and diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In this case, the Board finds that the specific audiological results shown on examination are more probative evidence as to whether the Veteran manifests a hearing loss disability for VA purposes.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Because the evidence shows that the Veteran does not have bilateral hearing loss during the pendency of the appeal, the Board finds that he is not entitled to service connection.  The Board notes that if at a later time, the Veteran's hearing loss increases in severity, the Veteran is encouraged to file a claim to reopen his service connection claim. 

The preponderance of the evidence is against the Veteran's claim, and the benefit-of-the doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  Service connection for a bilateral hearing loss disability will therefore be denied.


ORDER

Service connection for a bilateral hearing loss disability is denied.

Service connection for a bilateral hip disability, to include as secondary to low back disability, is denied. 



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


